    Case 1:18-cv-00950-LO-JFA Document 162-11 Filed 05/22/19 Page 1 of 1 PageID# 4225




  From:                            Vredenburg, Roger (CCI-Hampton Roads)
  Sent:                            Saturday, April 10, 2010 7:03 AM
  To:                              Moy, Michael (CCI-Hampton Roads)
  Subject:                         FW: DMCA Terminations

  Importance:                      High




  From: Vredenburg, Roger (CCI-Hampton Roads) On Behalf Of HRD-TOC (CCI-Hampton Roads)
  Sent: Wednesday, August 12, 2009 2:34 PM
  To: Vredenburg, Roger (CCI-Hampton Roads)
  Subject: FW: DMCA Terminations
  Importance: High




  From: Zabek, Jason (CCI-Atlanta)
  Sent: Wednesday, August 12, 2009 2:21 PM
  To: CCI -Abuse Toe
  Subject: DMCA Terminations
  Importance: High

  Proprietary info! This is not to be shared about outside of Cox or abuse reps.
  It is not to be passed to Tier 1 or 2. This info stays with Tier 2.5 only.

  As we move forward in this challenging time we want to hold on to every subscriber we can.

  With this in mind if a customer is terminated for DMCA, you are able to reactivate them after you give them a stern
  warning about violating our AUP and the DMCA.
  We still must terminate in order for us to be in compliance with safe harbor but once the termination is complete, we have
  fulfilled our obligation.

  After you reactivate them the DMCA 'counter' restarts; The procedure restarts with the sending of warning letters, just like
  a first offense.

  This is to be an unwritten semi-policy ... We do not talk about it or give the subscriber any indication that reactivating them
  is normal. Use your best judgment and remember to do what is right for our company and subscribers.

  Please remember that when you talk to a customer, check for a Cox.net email address. If they do not have one,
  encourage them to create one. They can always forward this address to any other email address such as Gmail or a work
  address if necessary.

  This only pertains to DMCA violations. It does not pertain to spammers, hackers, etc.

  Jason Zabek
  Senior Abuse Engineer
  Cox Communications
  404-269-8129
  Http://www.coxbusiness.com
  Http://support.coxbusiness.com
  (Insert benign saying here)
                                             EXHIBIT     I/ fl::
                                             DEP.   L/f#.,e'
                                             DATE        RPTR.
                                             VERBATIM REPORTING, LLC




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                 COX BMG00151444
